 

 

-

Se ee eee
,

Case 1:19-cr-02320-MV Document 42 Filed 02/03/20 Page 1 OF Si eo a

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

FE
IN THE UNITED STATES DISTRICT COURT EB 03 2020
FOR THE DISTRICT OF NEW MEXICO MITCHELL R. ELFERS
CLERK
UNITED STATES OF AMERICA, )
)
Plaintiff, ) CRIMINAL NO. 19-CR-02320-MV
)
vs. ) Count 1: 18 U.S.C. §§ 1153 and 1111:
) Second Degree Murder;
ERVIN YAZZIE, )
) Count 2: 18 U.S.C. §§ 1153 and 1201(c):
Defendant. ) Conspiracy to Commit Kidnapping.
INFORMATION
The United States Attorney charges:
Count 1

On or about June 7, 2018, in Indian Country, in McKinley County, in the District of New
Mexico, the defendant, ERVIN YAZZIE, an Indian, unlawfully killed John Doe with malice
aforethought.

In violation of 18 U.S.C. §§ 1153 and 1111.

Count 2

On or about June 7, 2018, in Indian Country, in McKinley County, in the District of New
Mexico and elsewhere, the defendants, DARRELL DESIDERIO and ERVIN YAZZIE,
Indians, unlawfully, knowingly and intentionally combined, conspired, confederated, agreed, and
acted interdependently with each other to seize, confine, inveigle, decoy, kidnap, abduct, and

carry away John Doe for some purpose and benefit, and John Doe’s death resulted.

 
 

eee

Case 1:19-cr-02320-MV Document 42 Filed 02/03/20 Page 2 of 3

Overt Acts
In furtherance of the conspiracy, and to effect the object thereof, the following overt acts,
among others, were committed in Indian Country, in the District of New Mexico:
Overt Act 1
On or about June 7, 2018, DARRELL DESIDERIO and ERVIN YAZZIE agreed to
acquire a vehicle.
Overt Act 2
On or about June 7, 2018, ERVIN YAZZIE inveigled John Doe by telling him that
DARRELL DESIDERIO could locate some females willing to party with John Doe.
Overt Act 3
On or about June 7, 2018, DARRELL DESIDERIO inveigled John Doe by instructing
him to drive to a remote area to locate some females willing to party with John Doe.
Overt Act 4
On or about June 7, 2018, DARRELL DESIDERIO held a knife to John Doe’s neck.
Overt Act 5
On or about June 7, 2018, DARRELL DESIDERIO instructed ERVIN YAZZIE to
retrieve John Doe’s keys.
Overt Act 6
On or about June 7, 2018, ERVIN YAZZIE warned John Doe not to resist.
Overt Act 7

On or about June 7, 2018, ERVIN YAZZIE attempted to retrieve John Doe’s keys.

 
 

 

Case 1:19-cr-02320-MV Document 42 Filed 02/03/20 Page 3 of 3

Overt Act 8
On or about June 7, 2018, DARRELL DESIDERIO stabbed John Doe with a knife and
beat John Doe with a golf club.

In violation of 18 U.S.C. §§ 1153 and 1201(c).

JOHN C. ANDERSON
United States Attorney

a

JOSEPH M. SPINDLE
Assistant U.S. Attorney

P.O. Box 607

Albuquerque, NM 87103-0607
(505) 346-7274

 

 
